DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed recently regarding the “housing with sound panel and resonators” associated therewith have been fully considered but they are not persuasive, since the prior art disclose of such “integrated housing with sound panel” (k-fig.1-2 (14/24); par [6, 40]) being associated with resonators (k-fig.1-2 (20); par [16]) has benefit filling room evenly with audio content for comfort of listener.

	The only difference, is that such system has “separable housing & sound panel”, as per MPEP 2144.04V.C, there shall be  caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."

Thus, having such system which include such housing as having a front side with opening thereon and sound panel being attached to the opening (fig.1 (20); fig.4 (26); par [40, 42]/speaker may be retrofit with dry wall) would have achieve 


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, since they all disclose the general concept of “a housing having a hollow interior, a top, a bottom, and opposing front and rear sides defining a depth of the housing therebetween, & a sound panel attached to the housing over certain opening, shaped to fit over and substantially cover the opening and associated with resonators” Ikeuchi (US 10,674,271 B2) as in fig.2; Choi et al. (US 10,129,646 B2) as in fig.2B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2015/0128343 A1) and Hagman (US 2013/0156243 A1).

1. A controlled resonance device, comprising: a housing having a hollow interior, a top, a bottom, and opposing front and rear sides defining a depth of the housing therebetween, & a sound panel attached to the housing over certain opening, shaped to fit over and substantially cover the opening (fig.1 (14); fig.2 (14); par [40]/the integrated housing with hollow interior and sound panel (24)). 

	 But, katz never specify of the housing as having a front side with opening thereon and sound panel being attached to the opening. But Hagman mentioned 

The art further disclose of a plurality of resonators spaced apart from each other inside the hollow interior of the housing and attached to the sound panel, wherein the plurality of resonators are connected to an input so as to selectively induce vibration of the sound panel when activated (katz-fig.1-2 (20); par [17-18, 40, 44-45])  

2. The controlled resonance device of claim 1, wherein the sound panel is attached to the housing over the opening so as to substantially seal the housing (Hag-(fig.1 (20); fig.4 (26); par [42]).  



8. The controlled resonance device of claim 7, wherein the rear side of the housing is angled toward the front side of the housing at the top and bottom of the housing (kat-fig.2 (26/24); par [40]).    

Claim 9, the controlled resonance device of claim 8, but the art never mentioned of the specific as wherein the depth of the housing tapers from the centre to the top and bottom of the housing. 

	But varying the dimension of the noted housing by adding such depth of the housing tapers from the centre to the top and bottom of the housing is merely as per engineering preference, thus one of the ordinary skills in the art could have modified the noted depth of the housing as in katz by adding the specific as such housing tapers from the centre to the top and bottom of the housing for same expected result as per choice. 


10. The controlled resonance device of claim 1, wherein the hollow interior of the housing contains sound dampening insulation (Katz-fig.2 (40); par [41]).  


11. The controlled resonance device of claim 10, wherein the sound dampening insulation comprises one or more materials selected from the group consisting of: fibreglass, mineral wool, acoustic foam, acoustic fabric, and mass loaded vinyl (Katz-fig.2 (40); par [17, 41]/acoustic foam pad).   

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2015/0128343 A1) and Hagman (US 2013/0156243 A1) and Mordechai (US 9,743,165 B2).

3. The controlled resonance device of claim 1, but the mentioned prior art noted in Katz failed to mentioned as wherein the housing has a raised lip about the opening extending outwardly from the front side of the housing.  

	However, Mordechai do disclose of a housing has a raised lip about the opening extending outwardly from the front side of the housing (fig.1-2 

4. The controlled resonance device of claim 3, wherein the front side extends outwardly from the raised lip on at least one side of the opening (Mor-fig.1-2 (105/109); col.3 line 15-30).  

5. The controlled resonance device of claim 4, wherein the front side extends outwardly from the raised lip towards the top and towards the bottom of the housing (Mor-fig.1-2 (105/109); col.3 line 15-30).    

6. The controlled resonance device of claim 5, wherein the front of the housing has a plurality of fastener apertures located thereon and adjacent to the opening (Mor-fig.1-3 (107/109); col.3 line 1-45).  

(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2015/0128343 A1) and Hagman (US 2013/0156243 A1) and Stahl et al. (US 2016/0353206 A1).


12. The controlled resonance device of claim 1, but katz never mentioned of comprising a circuit board connected to the input and to the plurality of resonators.  

	But Stahl do mentioned of certain input and including a circuit board connected to the input and to the plurality of output as noted therein (par [57]). Thus, one of the ordinary skills in the art could have modified the input and plurality of resonators by adding the circuit board therein so as to provide several electrical functions thereto. 

Claim 13, the controlled resonance device of claim 12, comprising a power amplifier (Katz-fig.2 (22); par [16, 39-40]). But Katz never mentioned of such amplifier as being connected to the circuit board.  

.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DISLER PAUL/Primary Examiner, Art Unit 2654